                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 First Lutheran Church,                                    Case No. 18-cv-954-JRT-KMM

                       Plaintiff,

 v.
                                                                   ORDER
 The City of St. Paul,

                       Defendant.


        At a recent motion hearing, this Court asked counsel for each party to file
letter briefs whether to stay discovery in this case pending the settlement conference
currently scheduled for January 3, 2019. (See Minutes, ECF No. 66.) Counsel for
First Lutheran Church (“First Lutheran”) waived his right to a letter and instead
spoke on the record opposing the stay. Counsel for the City of Saint Paul (“Saint
Paul” or “the City”) filed a letter supporting the stay. (ECF No. 67.) After careful
consideration of the arguments made by counsel, the unique circumstances
surrounding this case, and for the following reasons, the Court will STAY
DISCOVERY until after the settlement conference currently scheduled for January 3,
2019.

        “This Court possesses the inherent power to stay actions in order ‘to control
the disposition of the cases on its docket with economy of time and effort for itself,
for counsel, and for litigants.’” Crystal Import. Corp. v. Avid Identification Sys., Inc., Civ.
No. 05-2527 (DSD/SRN), 2008 WL 2120998 at *2 (D. Minn. Apr. 28, 2008) (quoting
Landis v. North American Co., 299 U.S. 248, 254 (1936)). The Court has discretion in
deciding to exercise this power. Id. Further, the Court has an “affirmative duty” to
“ensure that civil litigation is resolved not only fairly, but also without undue cost or
delay.” Advisory Committee notes to the 1993 Amendment of Fed. R. Civ. P. 1; see
also Fed. R. Civ. P. 1 (“These rules…should be construed, administered, and
employed by the court and the parties to secure the just, speedy, and inexpensive
determination of every action and proceeding.”).



                                               1
       Against this backdrop, the Court has determined that a temporary stay of
discovery is in the best interests of the parties and will serve the goal of efficient and
inexpensive resolution of the case. Particularly concerning to the Court is the
potential for unnecessarily high costs of discovery ahead of the settlement conference.
As the attorneys for both sides undoubtedly know, litigation of a case sometimes
demands a thorough, vigorous approach to discovery in order to bring a dispute to a
point where the parties can make reasonably informed decisions about possible
resolution. First Lutheran appears to be taking such an approach here, having already
noticed a remarkably large number of depositions early in the discovery process.
However, the circumstances of this case overwhelmingly indicate that such an
approach is neither necessary nor wise. This litigation is not between two
corporations likely to have very large budgets set aside for litigation. First Lutheran is
a non-profit church engaged in admirable charitable activities and Saint Paul is a
taxpayer-funded governmental entity.1 The expense of litigating a case in this manner
may hit parties like these harder than others.

       However, cost is not the only concern the Court has. The approach to
discovery First Lutheran has adopted here necessarily takes its focus off its goals
outside of the litigation. While that may be advisable in cases where the parties’
disagreements seem unresolvable, here both parties have indicated a genuine
willingness to reach an agreement in this matter. Because of this, such extensive
discovery prior to the settlement conference is likely unnecessary for First Lutheran
and the City to bridge the remaining gap between them. So that the parties are aware
of these concerns, and in the hopes that the litigants might be able to resolve this
matter on their own, the Court requires a representative from each party to review
this Order prior to the January 3, 2019 settlement conference.
      Accordingly, IT IS HEREBY ORDERED:

1.    Discovery is stayed in this matter until the settlement conference currently
      scheduled for January 3rd, 2019, is held. If the conference must be rescheduled
      for any reasons, discovery will remain stayed until after the conference is held.



1
  A third non-profit entity, Listening House, is not a party to this action, but is
intimately involved with the overall dispute. Listening House’s own lawsuit against
Saint Paul, which proceeded in state court, recently reached a settlement agreement.

                                            2
2.   Prior to the settlement conference, a representative from each party must
     review this Order.


 Date: November 14, 2018                    s/ Katherine Menendez
                                            Katherine Menendez
                                            United States Magistrate Judge




                                        3
